961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Jerry E. RUSSELL, Petitioner.
Nos. 91-8032, 92-5136.
United States Court of Appeals, District of Columbia Circuit.
April 21, 1992.

Before RUTH BADER GINSBURG, BUCKLEY and SENTELLE, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the petition for writ of habeas corpus and the motion for leave to proceed in forma pauperis, which includes a request for appointment of counsel, it is


2
ORDERED that the motion for leave to proceed in forma pauperis be granted.   The Clerk is directed to enter the petition for writ of habeas corpus on the court's general docket.   It is


3
FURTHER ORDERED that the request for appointment of counsel be denied.   Appointment of counsel in a civil action is exceptional and is wholly unwarranted when petitioner has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


4
FURTHER ORDERED that the petition for writ of habeas corpus be denied.   Under no circumstances would a federal court of appeals in the District of Columbia have authority initially to adjudicate a habeas corpus application based on a potential detention in Colorado.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.